Citation Nr: 1638495	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the appellant is the surviving spouse of the Veteran for the purposes of dependency and indemnity compensation (DIC) benefits.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to June 1972.  He died in February 1982.  The appellant claims as the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction over the claim is currently with the Regional Office (RO) in Oakland, California.

In July 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran and the appellant married in July 1973.

2.  The Veteran, while still married to the appellant, died in February 1982.

3.  Any periods of separation that occurred during the marriage were temporary and/or due to the misconduct of, or procured by, the Veteran without the fault of the appellant.

4.  The appellant remarried in April 2006. 

5.  The appellant's spouse died in December 2014, and the appellant has not remarried since then.


CONCLUSION OF LAW

The appellant is the Veteran's surviving spouse for the purpose of eligibility for DIC benefits.  38 U.S.C.A. §§ 101, 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.53, 3.55(a)(3) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA DIC benefits.  Following review of the evidence of record, the Board agrees.

For VA purposes, a "marriage" is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

A "surviving spouse" is defined as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2015).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b) (2015).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  Id.

The provisions of 38 C.F.R. § 3.55 address reinstatement of benefits eligibility based upon terminated marriage relationships.  As relevant here, 38 C.F.R. § 3.55(a)(3) provides that, on or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of dependency and indemnity compensation, unless the Secretary determines that the divorce or annulment was secured through fraud or collusion.

Turning to the relevant facts in this case, the record includes a marriage certificate showing that the Veteran and the appellant were married in July 1973.  A certificate of death shows that the Veteran died in February 1982 and that he was still married to the appellant at that time.  The record also includes uncontradicted evidence establishing that any separations that occurred from the date of the appellant's marriage to the Veteran to the date of the Veteran's death were due to the misconduct of, or procured by, the Veteran without the fault of the appellant.  See VA 21-4138 Statements in Support of Claim received September 14, 1982.  Although the record confirms that the appellant remarried in April 2006, a certificate of death shows that the marriage was terminated by the death of her spouse in December 2014.  The appellant has not remarried since that time.

As already discussed, 38 C.F.R. § 3.55(a)(3) states that, on or after October 1, 1998, a remarriage subsequently terminated by death will not bar the furnishing of DIC benefits.  Thus, based on the foregoing facts, the appellant may be recognized as the Veteran's surviving spouse for the purposes of eligibility for DIC benefits.


ORDER

Entitlement to recognition as an eligible surviving spouse for the purpose of qualifying for DIC benefits is granted.


REMAND

In the decision above, the Board found that the appellant was eligible under 38 C.F.R. § 3.55(a)(3) for recognition as the surviving spouse of the Veteran for purposes of receiving DIC benefits.  The AOJ previously denied the appellant's claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death based solely on her ineligibility as a surviving spouse.  Thus, as the appellant's underlying claim has not been considered by the AOJ and the record has not been developed for such adjudication, remand of that issue is warranted.

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed appropriate and giving the appellant full opportunity to supplement the record, adjudicate the pending issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the appellant and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


